PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Schmidt, Howard, K.
Application No. 16/913,801
Filed: June 26, 2020
For: Reversible Reciprocating Pump

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed November 03, 2021, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Tod T. Tumey appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she as appropriate is authorized to represent the particular party on whose behalf  he or she as appropriate acts.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Notice to File Corrected Application Papers (Notice), mailed February 01, 2021.  The Notice set a period for reply of two (2) months from the mail date of the Notice.  Five (5) months extensions of time under  the provisions of 37 CFR 1.136(a) were obtained September 01, 2021.  Accordingly, the application became abandoned on September 02, 2021. A Notice of Abandonment was mailed on September 03, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a clean and marked up copy of the substitute specification and a statement that contains “no new matter” , (2) the petition fee of $1050, and (3) a proper statement of unintentional delay.   

Petitioner is reminded that an executed oath/declaration in compliance with 37 CFR 1.63, or a substitute statement in compliance with 37 CFR 1.64 for Howard K. Schmidt, is due no later than the expiration of the time period set in the “Notice of Allowability”. 



Telephone inquiries concerning this decision should be directed to Schene Gray Paralegal Specialist at (571) 272-2581.  All inquiries concerning the status or the processing of the application should be directed to OPAP at (571) 272-4000.





/JOANNE L BURKE/Lead Paralegal Specialist, OPET